The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Allaine, FR 541425 A, which illustrates a socket 9 for positioning over and coupling to a residual arm (Figure 1; machine translation: first page, line 26) and a connector including a ball hinge 6 allowing pivoting and rotary motion relative to the socket 9 (first page, lines 16-17, 24-25, and 28-29; second page, lines 12-13) and a collar 4 and jaws 1 and 1a capable (MPEP § 2114) of selectively coupling to a cue stick, particularly because the device can accommodate “all agricultural tools” (first page, lines 13 and 30-31).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Allaine, FR 541.425.  Silicone liners were quite common in the art at the effective date of the present invention, as seen from a cursory search of A61F 2002/7818 of the Cooperative Patent Classification system, and would have been obvious in order to enhance comfort and improve securement of the residual arm.
s 1-2 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Allaine, FR 541425 A, and Eyraud, FR 557568 A.  Billiard cue sticks in combination with upper extremity prostheses were known in the art, as seen from the drawings and description of Eyraud (machine translation: page 1, lines 10 and 28-29).  A cue stick placed within the connector of Allaine would thus have been obvious, with Allaine being open to various implements.  Moreover, adding a ball hinge (like that of Allaine) to Eyraud would have been obvious in order to provide degrees of freedom in addition to or instead of the “axis” (Eyraud: paragraph 0004).  Regarding claim 12, tapering of the collar A of Eyraud would have been obvious to one of ordinary skill in the art in order to better match the “tail” of the cue stick (Eyraud: paragraph 0003) so as to reduce stress concentrations and facilitate friction and tightening via the wing nut D (ibid.: paragraph 0006).
Claims 3-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Allaine, FR 541425 A, and Eyraud, FR 557568 A, as applied above, and further in view of Marsh et al., US 4,128,903, which discloses a socket tube 10 having at least one pair of opposed U-shaped cutouts (Figures 1-2; column 2, lines 52-57; column 3, lines 23-29) and straps 19 and 20 with Velcro for adjustably tightening the socket (column 1, line 68, to column 2, line 3; column 2, lines 21-24 and 57-59; column 3, lines 40-44; column 4, lines 16-18).  To utilize such a socket in Allaine or Eyraud would have been obvious from the stated advantages (Marsh et al.: column 1, lines 32-43; column 2, lines 8-17 and 36-51), generally applicable to upper residual limbs as well, with the ordinary practitioner having been left to devise or select an appropriate residual limb socket and with further motivation (to combine) provided by the concern of Marsh et al. about “substantial risks for debilitation as well as psychic depression” (column 1, lines 15-.
Applicant’s remarks have been considered but are deemed moot in view of the new grounds of rejection, necessitated by the “ball hinge” limitations (e.g., amended claim 1 at lines 7-9) added to the independent claims.  Therefore:
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762. The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jerrah Edwards can be reached at telephone number 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774